Cabell, P. and Brooke and Daniel, J’s,
concurred in the following decree:
The Court is of opinion that the appellants were entitled to recover from the appellees seventeen undivided twenty-fourth parts of the mansion house property, in the proceedings mentioned, or adequate compensation *522therefor in money. But the Court is also of opinion that, under the particular circumstances of this case, it would be more equitable to decree to them compensation in money, if it can be procured within a reasonable time, rather than the land itself; and that the measure of that compensation should be the amount of principal money contracted to be paid by the appellees to the said John Heth for the said seventeen undivided twenty-fourths of the mansion house property, with legal interest thereon from the death of the said John Heth, till paid; which money, when paid, should be committed to a trustee to be appointed by the Chancellor, for the benefit of the appellants, according to the uses and trusts expressed and declared in the deed of the 14th of May 1822. But if the said money shall not be paid by the appellees, by the time appointed by the Chancellor for that purpose, then that a decree shall be entered up in favour of the appellants against the appellees for the land aforesaid, to be committed to a trustee for their benefit, according to the uses and trusts declared in the said deed last above mentioned.
The decree is therefore reversed with costs, and the cause is remanded to the Court of Chancery, to be proceeded in to a final decree, according to the principles above declared.
Allen and Baldwin, J’s dissented.